OPINION — AG — ** COMPETITIVE BIDDING — RESIDENT BIDDERS ** 61 Ohio St. 103.1 [61-103.1], WHICH PROVIDES FOR A PREFERENCE OF UP TO FIVE(5) PERCENT OF THE CONTRACT PRICE TO RESIDENT BIDDERS, DOES NOT, ON ITS FACE, CONTRAVENE ARTICLE X, SECTION 15, WHICH PROHIBITS THE STATE FROM CONFERRING GIFTS OR DONATIONS UPON PRIVATE ENTITIES, OR ARTICLE X, SECTION 17 WHICH PROHIBITS POLITICAL SUBDIVISIONS FROM INVESTING IN PRIVATE ENTERPRISE. (PUBLIC CONTRACTS, COMPETITIVE BIDDING, BUY OKLAHOMA, CONTRACTS, BIDS, NON RESIDENT) CITE: 61 Ohio St. 101 [61-101], 61 Ohio St. 103.1 [61-103.1], ARTICLE X, SECTION 14 (GUY L. HURST)